Citation Nr: 0931202	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07 08-321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental condition or 
disability, for purposes of outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 2002 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
dental disability.


FINDINGS OF FACT

1.  The Veteran does not have a dental condition or 
disability that qualifies as a compensable dental condition 
or disability.

2.  The Veteran sustained, during his active service, trauma 
to tooth number seven.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental condition or disability, for purposes of compensation, 
have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2008).  

2.  The criteria for entitlement to service connection for a 
dental condition or disability, for purposes of outpatient 
dental treatment, have been met.  38 U.S.C.A. §§ 1110, 1712, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 17.160 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 2002); 38 C.F.R. § 3.303 (2008); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Service connection 
for certain chronic diseases will be rebuttably presumed if 
the disease is manifest to a compensable degree within one 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
(1) a combination of manifestations sufficient to identify 
the disease entity and (2) sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Id. § 3.303(b).

VA, by statute and regulation, allows different benefits for 
different types of dental disabilities.  Although all dental 
disabilities may be considered service-connected for 
treatment purposes, only those dental disabilities that 
involve actual loss of part of the structure of the jaw will 
be compensable under VA's schedule of disability ratings.  
See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 4.150 (2008).  
"Treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment."  
38 C.F.R. § 3.381 (2008) (emphasis added).  Moreover, 
veterans may receive compensation for tooth loss only when it 
is "due to loss of substance of body of maxilla [upper jaw] 
or mandible [lower jaw]," provided such bone loss is 
attributed to "trauma or disease, . . . and not to the loss 
of the alveolar process [bony portion of the maxilla and 
mandible where tooth roots are grounded] as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code (DC) 9913.

Veterans with a compensable dental disability may obtain 
treatment "as reasonably necessary to maintain oral health 
and masticatory function.  There is no time limitation for 
making application for treatment."  38 C.F.R. § 17.161(a) 
(2008).  Nor is there a statutory or regulatory time limit 
for applying for service connection for a compensable dental 
disability.

On the other hand, a veteran with a noncompensable dental 
disability may be service-connected for treatment purposes 
only if (1) the veteran applies for treatment within 90 days 
of the veteran's discharge or release from service; (2) the 
veteran can show that his or her dental disability is "due 
to combat wounds or other service trauma"; or (3) the 
veteran is a former prisoner of war.  38 U.S.C.A. §§ 
1712(a)(1)(B)(iii), 1712(a)(1)(C) (West 2002); 38 C.F.R. § 
17.161(b), (c), (d).

In the instant case, the Veteran contends he is entitled to 
service connection, for compensation purposes, for a dental 
condition or disability.  Specifically, he contends that 
during basic training, he fell, hit his mouth with his M-16, 
and fractured his tooth number seven.  He further avers that 
his fractured tooth later required treatment in the form of a 
root canal and subsequent teeth whitening to whiten his 
graying tooth.

The Veteran's service treatment records confirm that in March 
2003 he underwent a root canal on tooth number seven (one of 
his upper front teeth).  The Veteran's service entry 
examination makes no mention of any problem with tooth number 
seven.

The Veteran cannot prevail on his claim for service 
connection for a dental condition, for compensation purposes.  
As discussed above, the relevant regulation clearly provides 
that teeth loss that also involves bone loss of the jaw 
qualifies as a compensable condition.  38 C.F.R. § 4.150, DC 
9913 (2008).  Here, the Veteran's claim falls short on two 
counts.  First, he makes no assertion that his condition 
includes, in any way, bone loss to the jaw.  What is more, 
his dental condition does not involve the "loss" of any 
tooth, but rather, a root canal that in a sense "saved" the 
tooth.  Accordingly, his claim for service connection, for 
compensation purposes, must fail.

On the other hand, the Veteran has successfully met the 
elements of a claim for service connection for a dental 
condition for purposes of establishing eligibility for 
outpatient dental treatment.  As noted above, a veteran with 
a noncompensable dental disability (the type that is at issue 
here) may be service-connected for treatment purposes if (1) 
the veteran applies for treatment within 180 days of the 
veteran's discharge or release from service; (2) the veteran 
can show that his or her dental disability is "due to combat 
wounds or other service trauma"; or (3) the veteran is a 
former prisoner of war.  38 U.S.C.A. §§ 1712(a)(1)(B)(iii), 
1712(a)(1)(C) (West 2002); 38 C.F.R. § 17.161(b)(1)(i)(B).

Here, the record shows that the Veteran applied for treatment 
within 90 days of his service discharge, and the record 
adequately shows that the Veteran damaged his number 7 tooth, 
and that his damaged tooth-which eventually required a root 
canal-was "due to . . . service trauma."  See 38 U.S.C.A. 
§ 1712(a)(1)(C) (West 2002).

"In determining service connection, the condition of teeth . 
. . at the time of entry into active duty will be 
considered."  38 C.F.R. § 3.381(c) (2008).  Here, the 
Veteran's dental examination upon service entry makes no 
notation of any dental problems-to tooth number seven or any 
other tooth.  Furthermore, the Board finds the Veteran's 
explanation as to how he fractured his tooth credible.  
Significantly, the damaged tooth at issue here was one of the 
Veteran's front teeth, and it would seem more likely that a 
front tooth would be fractured in a fall than a back tooth.  
Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran sustained damage to his tooth number seven "due to . 
. . service trauma."  See 38 U.S.C.A. §§ 1712(a)(1)(C), 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if 
the Board rules against a veteran in a case where there are 
"two permissible views" of the evidence, the Board must 
provide an "adequate statement of [its] reasons or bases" 
in support of its determination that the veteran is not 
entitled to the benefit of the doubt) (internal quotations 
omitted).

Accordingly, the Veteran has presented evidence sufficient to 
show (1) an in-service injury, (2) a current injury, and (3) 
a nexus between the two.  No medical nexus opinion is 
required here because a lay person is capable of ascertaining 
that the root canal the Veteran received during service is 
the same root canal that still exists in his tooth number 
seven.  See Barr, 21 Vet. App. at 307 (Board is qualified to 
render etiological opinions that do not require medical 
experience, training, or education).  Because all the 
necessary elements have been met, service connection is 
granted.

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.


ORDER

Service connection for a dental condition or disability (the 
residuals of a fracture of tooth number seven), for purposes 
of outpatient dental treatment only, is granted.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


